Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sheila Ollisa McCoy appeals the district court’s orders (1) affirming the bankruptcy court’s order denying her motion to avoid the Appellee’ s interest in her vehicle, pursuant to 11 U.S.C. § 522(F) (2000), and (2) denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McCoy v. Rosemont Auto Title Loans, No. 2:06-cv-00344-JBF (E.D.Va. Oct. 5, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.